Citation Nr: 1725376	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  08-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to February 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for a lumbar spine disability.  In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO).  In June 2010, the Veteran and his mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In December 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development,.  After accomplishing the requested action, the AMC continued to deny the Veteran's claim for service connection for a lumbar spine disability (as reflected in a May 2012 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.  

In December 2014, the Board determined that an additional medical opinion was necessary.  The Board thus again remanded, for further development, the claim for service connection for a lumbar spine disability.  After accomplishing the requested action, the RO continued to deny the claim (as reflected in a March 2017 supplemental SOC (SSOC)).  The matter was thereafter returned to the Board for further appellate consideration.  

Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA consisting of adjudicatory decisions, notification letters, and various other documents, that are either duplicative of the evidence in the Veteran's VBMS file or are irrelevant to the issues on appeal.  All such records have been reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further remand of this matter is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As indicated above, in December 2014, the Board remanded the issue of entitlement to service connection for a lumbar spine disability for further development.  Specifically, the Board noted that the record contained a negative etiology opinion proffered by a VA examiner who had examined the Veteran in January 2011.  The Board found, however, that that opinion was inadequate to rely upon to adjudicate the Veteran's claim, as it was internally inconsistent.  The Board pointed out that although the examiner ultimately offered a negative etiology opinion, the remainder of the opinion seemed to suggest that the Veteran's poor posture from sitting in a gun sling in service caused or contributed to a lumbosacral sprain condition, which may have had its onset in service.  The Board determined, therefore, that clarification of the VA examiner's opinion was needed and remanded the matter with instructions for the AOJ to arrange for the physician who provided the January 2011 orthopedic opinion to review the entire claims file and provide an addendum opinion.  The Board indicated specifically that if the physician who provided the January 2011 orthopedic opinion was "no longer employed by VA or is otherwise unavailable" the AOJ was to "arrange for the Veteran to undergo another VA examination, by an appropriate physician at a VA medical facility."

On remand, the AOJ obtained an addendum medical opinion in September 2016.  Notably, the opinion was proffered by a clinician other than the one who had examined the Veteran in September 2016 and based upon review of the record, as opposed to an in-person examination of the Veteran.

Notably, a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, because the Board directed the Veteran to be scheduled for an in-person examination if the January 2011 VA examiner was no longer available, the AOJ's actions in obtaining only a medical opinion based on file review do not comply with the terms of the Board's prior remand.  The Board acknowledges that it substantial, and not strict compliance that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Nevertheless, even if the Board found substantial compliance in obtaining an opinion as opposed to affording the Veteran an in-person examination, the Board finds it necessary to again remand the matter as the opinion obtained in September 2016 is not adequate to rely upon to adjudicate the merits of the Veteran's claim.

Here, although the VA clinician provided the requested opinion, the Board finds the stated rationale to be lacking in detail.  Indeed, it is unclear whether, and to what extent, the examiner considered the Veteran's assertions that he has had low back pain since his service in Iraq from sitting for many hours on the gunner's strap in a Humvee, as the rationale provided contains only the statement that the clinician reviewed this contention.  Further, in opining that the Veteran's current low back condition was not caused by or aggravated by his time on active duty but more likely related to physical activities incurred not while on active service, the clinician relied on evidence dated in 2015, showing that the Veteran had injured his back several times while working out.  While this may be true, it does account for the Veteran's lay statements regarding the onset on continuity of back symptomatology.  Indeed, as discussed in the Board's previous remands, the Veteran credibility testified that he began experiencing lumbar spine problems in service, due to the requirements of being a gunner on a Humvee.  See December 2010 Board decision at 21.  Post service, the Veteran also reported back pain to VA medical personal as early as March 2007 and was diagnosed as having lumbosacral sprain at the time on the January 2011 VA examination.  The Board notes that for an award of service connection to be made, it need not be shown that the in-service injury was the definitive cause of the current disability; but, rather, that it is at least as likely as not that an in-service injury or event caused or contributed to the current disability.  

Overall, without specific discussion of the Veteran's lay statements regarding onset and continuity of symptoms, and why the prolonged sitting in a gun sling in in service would not have led to his current lumbar spine condition, the Board cannot rely on the clinician's conclusory statement that the Veteran's current low back condition is more likely related to post-service physical activity.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (providing that a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

Accordingly, the Board finds that the matter must be remanded for the AOJ to provide the Veteran with a new VA examination to fully assess the nature of his current lumbar spine condition and to obtain an opinion regarding the likelihood that the Veteran's service duties caused or contributed to any current disability.  Stegall, supra.   See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides an examination or otherwise obtains a medical opinion in connection with a claim, one must be provided or obtained that is adequate for the determination being made). 

 Prior to undertaking action responsive to above, to ensure that all due process requirements are met, and that the record is complete, the AOJ give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014).  But see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2016).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his low back by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current low back disability had its onset during, or is otherwise etiologically related to, service, to particularly include the Veteran's prolonged sitting in a gun sling.

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's assertion that he first experienced low back pain in service and has continued to experience such symptomatology since that time.  The physician should also consider the suggestion made by the January 2011 VA examiner that the Veteran's poor posture from sitting in a gun sling in service caused or contributed to his lumbosacral strain.  If the physician disagrees with this suggestion, the physician should set forth specific reasons for such disagreement.  

Complete, clearly-stated  rationale for the opinion expressed-to include specific discussion of the Veteran's lay assertions-must be provided.  

In this regard, the physician is reminded that there only need be a 50-50 likelihood that the in-service event caused or contributed to the development of the current disability, and that it is not necessary that the in-service injury or event be the sole cause of the current disability.  The physician also is reminded that more recent injury to the back does not preclude a finding that the Veteran incurred a back disability as a result of service.  Thus, if the physician's opinion is negative, he or she must clearly explain why, to include discussion of why the evidence does not support a finding that prolonged sitting in a gun sling in service contributed to the Veteran's current lumbar spine disability.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.
	
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


